Citation Nr: 1623640	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for service connection for seizure disorder.  That prior denial was in January 1979.

Within a year of the March 2008 denial, the Veteran submitted new and material evidence.  In August 2009 and January 2011 rating decisions, the RO addressed this evidence and continued the denial of the application to reopen.  It is unclear whether the RO continued to deny reopening in the June 2013 statement of the case (SOC), or reopened the claim and denied it on the merits.  In any event, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issue of entitlement to service connection for traumatic brain injury has been raised by the record in a November 2015 representative statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran submitted a February 2016 intent to file a claim for compensation, however, the form does not indicate which disability he intends to file a claim for compensation for.  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for traumatic brain injury, and it is referred to the RO for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).

The decision below addresses the application to reopen the previously denied claim.  The issue of entitlement to service connection for a seizure disorder is addressed in the remand that follows the decision.


FINDINGS OF FACT

1. A January 1979 rating decision denied entitlement to service connection for a seizure disorder.  The Veteran did not appeal that rating decision and new and material evidence was not received within one year of the decision.

2. The additional evidence received since the January 1979 rating decision denying the Veteran's claim of service connection for a seizure disorder relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 1979 rating decision denying reopening of a claim of service connection for a seizure disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The additional evidence received since the January 1979 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for seizure disorder have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 1979, the RO denied the Veteran's claim for entitlement to service connection for seizure disorder.  Although notified of this denial, the Veteran did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran's claim of service connection for a seizure disorder was denied because there was no evidence of a seizure disorder that was incurred in or was aggravated by service.  In a July 2010 lay statement, the Veteran's wife and others indicated that the Veteran's seizure disorder began directly after service.  This evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  The evidence is thus new and material and the criteria for reopening of the claim for entitlement to service connection for seizure disorder have therefore been met.

ORDER

The application to reopen the claim for service connection for a seizure disorder is granted.
REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, for veterans with 90 days or more of active service, certain chronic diseases, including epilepsies, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

Service treatment records show mandible (lower jaw) injuries and complaints of headaches.  August 1972 and September 1972 records show treatment for a lower jaw injury.  During a January 1974 visit, the Veteran complained of headaches.

Post-service treatment records show complaints and treatment for a seizure disorder.  In October 1974, the Veteran had an abnormal electroencephalogram (EEG) test.  He had a repeat EEG test in May 1975 with the same results.  In a July 1975 letter, Dr. G.H., the Veteran's private physician stated that he believed the Veteran definitely had a seizure disorder, but noted seizures going back to the age of 9 months.

Significantly, establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease.  See 38 C.F.R. § 3.307(c) (2015); Traut v. Brown, 6 Vet. App. 495 (1994).  Here, there is evidence of an abnormal EEG during the one year presumptive period and a diagnosis of a seizure disorder shortly after the one year period.  Moreover, there is evidence of seizures prior to service, but no defects, infirmities, or disorders were noted on the February 1969 entrance examination, and the Veteran is therefore presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2014).  A VA examination is therefore warranted as to the etiology of the Veteran's seizure disorder.

In addition, in May 2008, the Veteran completed an authorization form that indicated he received private treatment at Monroe Clinic in March 1997.  The RO sent Monroe Clinic an August 2009 letter to obtain treatment records, however, the RO failed to respond to Monroe Clinic's August 2009 request for further information.  On remand, the RO should attempt to obtain these treatment records and respond to the August 2009 request for further information.

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, to include records from the Madison VA Medical Center which have not already been associated with the claims file.

2. With any necessary assistance from the Veteran, obtain all private treatment records, including records from Monroe Clinic.

Specifically, the RO should respond to Monroe Clinic's August 2009 request for further information.  All efforts to obtain these records should be documented in the claims file.

If any records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, that he can obtain the records and submit them to VA, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file. 

3. After completing the above development, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any seizure disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed. 

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any seizure disorder identified, the examiner shall answer the following questions: 

a) is it at least as likely as not (50 percent probability or more) that the current seizure disorder arose during service or is otherwise related to any incident of service, to include August 1972 and September 1972 treatment for a lower jaw injury, and January 1974 headache complaints noted in the service treatment records.

b) Is it at least as likely as not (50 percent probability or more) that the October 1974 abnormal EEG was an indication or manifestation of a seizure disorder.

c) If the answer to question a or b above is in the affirmative, did a seizure disorder clearly and unmistakably preexist service and, if so, was it clearly and unmistakably not aggravated by service. 

The examiner must provide reasons for each opinion given.
The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion. 

4. Thereafter, the RO should readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


